Citation Nr: 0127084	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  97-09 754	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1965 to August 1967.  Thereafter, he served in the 
United States Naval Reserve.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Togus, Maine.  While the appeal was 
pending, the veteran moved and his claims file was 
transferred to the VA Regional Office in St. Petersburg, 
Florida (RO), where the veteran's appeal was certified for 
review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  There is medical evidence of record diagnosing PTSD.

3.  The veteran did not engage in combat during his period of 
active service.

4.  There is credible supporting evidence of record that some 
of the claimed stressors occurred. 

5.  Medical professionals have diagnosed the veteran with 
PTSD based on verified stressors.

6.  The veteran's PTSD is etiologically related to his period 
of active service service. 



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2001), as amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during a hearing 
held at the RO in April 2001, the undersigned Board Member 
indicated that he would hold the record open for 60 days so 
that the veteran could submit additional evidence in support 
of his appeal.  In June 2001, the veteran submitted such 
evidence with a written statement waiving initial RO 
consideration of this evidence under 38 C.F.R. § 20.1304(c) 
(2001).  In light of the waiver, the Board may consider this 
evidence in the first instance and need not remand it to the 
RO for review. 

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied the veteran 
entitlement to this benefit in December 1995 and October 
1996, and the veteran appealed the latter decision.  While 
his appeal was pending, legislation was passed that enhances 
the VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(b), which is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, as 
explained below, prior to the enactment of the VCAA, the RO 
took action that is consistent with the notification and 
assistance provisions of the VCAA.  In addition, the RO has 
not considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO denied 
the veteran's claim on the merits, rather than on the basis 
that is was not well grounded.  That decision is thus 
consistent with the VCAA, which eliminates the need for a 
claimant to submit a well-grounded claim and requires an 
adjudicator to proceed directly to an adjudication of the 
merits of a service connection claim (provided the 
adjudicator finds that the VA has fulfilled its duties to 
assist and notify).  In light of the foregoing, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO informed the veteran of the 
evidence needed to substantiate his claim and provided him an 
opportunity to submit such evidence.  See 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001).  In February 1996 and May 1996, 
after the veteran filed his initial claim for service 
connection for PTSD, the RO sent the veteran letters clearly 
explaining the evidence needed to process the veteran's 
claim.  In these letters, the RO either requested the veteran 
to submit more detailed written statements of the in-service 
stressors that allegedly caused his PTSD and additional 
medical records and authorizations to obtain those records, 
or notified the veteran that it was waiting to receive 
pertinent medical records before deciding the veteran's 
claim.  After these letters were sent, the veteran complied 
with the RO's requests for additional information and the RO 
received the pertinent information to which it had referred.  
In addition, in a rating decision dated October 1996 and a 
November 1996 letter notifying the veteran of this decision, 
the RO explained the reasons for which it had denied the 
veteran's claim.  Finally, in a statement of the case issued 
in December 1996, and supplemental statements of the case 
issued in February 1997 and February 1998, the RO again 
explained the reasons for which it had denied the veteran's 
claim, notified the veteran of all regulations pertinent to 
his claim, and provided him other opportunities to submit 
additional evidence and to present additional argument, 
including in the form of hearing testimony, in support of his 
claim.  The veteran took advantage of these opportunities by 
subsequently submitting written statements and medical 
records and by presenting testimony at hearings held at the 
RO before a hearing officer in October 1997 and before the 
undersigned Board Member in April 2001. 

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO obtained and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including VA and 
private inpatient and outpatient treatment records and a 
letter from the Social Security Administration (SSA), which 
reflects that the veteran was awarded disability benefits for 
disorders of the back (primary diagnosis) and depression 
(secondary diagnosis), not for PTSD.  As well, for the 
purpose of endeavoring to verify the veteran's claimed in-
service stressors, particularly, his alleged presence on the 
flight deck of the USS Enterprise, the RO contacted the 
National Personnel Records Center and obtained and associated 
with the claims file the veteran's service personnel records.  
Finally, as previously noted, during a hearing held at the RO 
in April 2001, the undersigned Board Member indicated that he 
would hold the record open for 60 days so that the veteran 
could submit additional evidence in support of his appeal.  
In June 2001, the veteran submitted such evidence. 

In addition to obtaining all pertinent evidence, the RO 
developed the medical record to the extent necessary to 
decide the veteran's claim.  For instance, in November 1995 
and August 1996, the RO afforded the veteran VA PTSD 
examinations, during which the same examiner discussed 
whether the veteran had PTSD.  In October 1997, after the 
veteran questioned the competency of the examiner, the RO 
afforded the veteran another VA PTSD examination, during 
which a second examiner determined whether the veteran had 
PTSD. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, a Remand to comply with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).  

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 3.304(f) 
was amended while the veteran's appeal was pending, effective 
March 7, 1997.  As previously indicated, where the law or 
regulations change while an appeal is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas, 1 Vet. App. at 312-313.  In 
this case, the RO did not notify the veteran of the change in 
regulation or consider the veteran's PTSD claim under both 
the former and revised regulations.  However, because neither 
version of the regulation is more favorable to the veteran, 
the veteran has not been prejudiced as a result thereof.  
Bernard, 4 Vet. App. at 392-94.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2001).  
Both the former and revised regulations require a diagnosis 
of PTSD, evidence which, as shown below, has been submitted 
in this case.

The veteran served on active duty from August 1965 to August 
1967, including on the USS Enterprise from September 1965 to 
August 1967.  He contends that he developed PTSD as a result 
of stressors experienced during his sea service on the 
aforementioned nuclear-powered aircraft carrier.  These 
stressors include: (1) being transferred from the Captain's 
office, where he was serving as a yeoman striker, to the 
flight deck, where, due to a shortage of workers, he was 
expected to perform with no training; (2) being beaten up and 
threatened by an aviation boat chief and knowing others who 
were also beaten up by the same individual; (3) witnessing 
[redacted], his flight deck buddy, disappear over the 
side of the ship one day after initiation, crossing the 
equator, in the fall of 1966, when they were on night 
recovery, walking a tow-bar after an A-3 had landed, and the 
force of jet exhaust blew Mr. [redacted] overboard; (4) 
witnessing a jet pilot, whose name the veteran has forgotten, 
get out of his plane, walk toward flight deck control and get 
blown into the propellers of an aircraft; (5) being within 
six feet of [redacted], who got sliced by a turnbuckle, 
necessitating 14 hours of life-saving surgery; (6) witnessing 
an A3D tanker crash on takeoff and get pulled under the ships 
screws, after which an individual jumped in the water and 
harnessed one of the pilots who surfaced, the wire on a 
hovering helicopter broke after it was attached to the 
harness, and the pilot fell back into the water and died; (7) 
witnessing an individual named "[redacted]" crush his foot in 
the gates of an elevator; and (8) being on the vessel when 
five men were killed in a fire.  At his April 2001 hearing, 
the veteran testified that the incidents involving Mr. 
[redacted], the pilot who fell back into the water and Mr. 
[redacted] most significantly contributed to the development of 
his PTSD.

Medical evidence dated after the veteran was discharged from 
service satisfies the first element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. 
§ 3.304, because it shows that the veteran has been diagnosed 
with PTSD.  Although this evidence also shows that, since 
1994, the veteran has been diagnosed with other psychiatric 
disorders, these alternative diagnoses do not constitute a 
preponderance of the evidence against the veteran's claim 
that he has PTSD.   

The veteran began expressing complaints of depression in 
September 1994, when he visited the Family Medicine Institute 
at the Kennebec Valley Medical Center.  He indicated that he 
was actively participating in an Alcoholics Anonymous 
recovery program, but still had mood swings.  The examiner 
diagnosed "recovering alcoholic with dysthymia."  In 
November 1994, an examiner at the same facility diagnosed 
depression and alcoholism.  

In July 1995, the veteran visited the mental health clinic at 
the VA Medical Center in Togus, Maine.  A psychologist 
evaluated the veteran and concluded that he may have had PTSD 
for years as part of his developing alcoholism and that it 
was likely that he began using alcohol during early adulthood 
to relieve painful emotional stimuli associated with PTSD.  
The psychologist referred the veteran to a VA psychiatrist, 
who definitively diagnosed PTSD.  The psychiatrist explained 
that the veteran was clearly suffering from PTSD and was 
depressed and that it was unclear as to how much of this 
depression was due to major depression and did not represent 
a reaction to the ongoing untreated PTSD and the veteran's 
precarious financial situation.  He advised the veteran to 
submit an application for service connection for PTSD and 
referred him to a PCT/PTSD program for an evaluation.  The 
veteran failed to report for the scheduled evaluation, but 
visited the same psychiatrist in October 1995.  On this date, 
the psychiatrist did not render a diagnosis.  During a 
subsequent visit the same month, the veteran was screened for 
inpatient and outpatient services.  Testing results revealed 
that the veteran met the full criteria for a diagnosis of 
PTSD.  However, in November 1995, a social worker indicated 
that, given the veteran's family history of other mental 
illnesses, bipolar disorder and depression with psychotic 
features should be ruled out.  

The veteran was hospitalized in November 1995 for a two-week 
stress stabilization program.  On discharge, he was diagnosed 
with PTSD with depression and panic disorder.  Following his 
discharge, the veteran began participating in stress 
management group therapy and the VA Day Treatment Center 
Program.  In addition, he continued to see the VA 
psychiatrist for medication.  From November 1995 to December 
1995, no medical professional rendered a diagnosis, but the 
veteran was referred to as a "PTSD vet."

In mid-November 1995, while the veteran was participating in 
therapy at the VA Medical Center, the veteran presented to 
the emergency room of Kennebec Valley Medical Center 
complaining of an irregular heart beat.  He reported a 
history of PTSD.  A physician evaluated the veteran and 
diagnosed anxiety.  

The same month, the veteran underwent a VA examination, 
during which an examiner (psychiatrist) diagnosed the veteran 
with bipolar disorder and alcohol dependence and indicated 
that the veteran did not meet the criteria for PTSD.  

In May 1996, the veteran was referred to a VA physician for 
back, hand and wrist pain.  During this evaluation, the VA 
physician noted that the veteran had severe PTSD, "as 
recorded in the history."  

In August 1996, the veteran underwent another VA examination, 
during which the same examiner who evaluated the veteran in 
November 1995 diagnosed bipolar disorder and alcohol 
dependence, currently in remission.  He explained that the 
veteran did not fulfill the criteria for PTSD, but that the 
veteran's bipolar disorder may well be related to his period 
of military service.

The veteran was evaluated by a private psychiatrist, Lawrence 
B. Mutty, M.D., in April 1997.  Based on the veteran's 
thorough report of medical and service histories, a review of 
the claims file and a comprehensive evaluation, Dr. Mutty 
diagnosed PTSD with a depressive component and alcohol 
dependence in recovery phase, by history.

In November 1997, after the veteran questioned the competency 
of the VA examiner (psychiatrist) who conducted the November 
1995 and August 1996 VA examinations, the RO scheduled the 
veteran for another VA examination.  During this examination, 
the examiner (psychologist) diagnosed depressive disorder, 
not otherwise specified, personality disorder, not otherwise 
specified, avoidant, schizoid and dependent features.

The veteran subsequently moved out of the state of Maine, and 
in November 2000, he was referred to a private psychologist, 
Jeffrey M. Merin, Ph.D., for a determination as to whether 
the veteran was appropriate for vocational rehabilitation.  
Based on the veteran's report of a history of PTSD and 
bipolar disorder, and test results, which revealed findings 
consistent with a history of PTSD and bipolar disorder and 
established the presence of residual symptoms of those 
disorders, Dr. Merin diagnosed bipolar disorder, not 
otherwise specified, PTSD (per client's report), and pain 
disorder associated with both psychological factors and a 
general medical condition.

As is shown above, medical professionals have variously 
diagnosed the veteran's psychiatric symptoms.  However, the 
Board believes that there is sufficient evidence of record 
establishing a diagnosis of PTSD.  The Board acknowledges 
that, to date, four private and VA psychologists and 
psychiatrists and one private physician have diagnosed the 
veteran with disorders other than PTSD.  That 
notwithstanding, four private and VA psychiatrists and one 
orthopedist have also diagnosed the veteran with PTSD, and a 
VA psychologist, VA social worker and VA program coordinator 
have noted that the disorder is present.  Again, inasmuch as 
the preponderance of the evidence is not against the 
veteran's claim that he has PTSD, the record satisfies the 
first element of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304. 

The record also satisfies the second element of a PTSD claim 
under the former and revised criteria of 38 C.F.R. § 3.304, 
because, as explained below, it includes credible supporting 
evidence of record that some of the claimed stressors 
occurred. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in adjudicating a claim for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is shown through military citation 
or other appropriate evidence that a veteran engaged in 
combat with the enemy and the claimed stressors are related 
to combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2001).  In determining whether the veteran 
participated in combat, the veteran's oral and written 
testimony will be weighed together with the other evidence of 
record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

In this case, the veteran does not claim, and the record does 
not show, that the veteran engaged in combat with the enemy 
during his period of active service.  Although service 
personnel records confirm that the veteran served on the USS 
Enterprise, a nuclear powered warship that operated in the 
combat zone of Vietnam during the Vietnam era and engaged in 
combat operations, there is no evidence that the veteran 
participated in such operations to the extent necessary to 
constitute engagement in combat. 

In a precedent opinion issued by VA's General Counsel it was 
held that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b), 
requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99, 65 
Fed. Reg. 6256-6258 (2000).  The General Counsel also held 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that the veteran did 
not engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

In this case, the veteran's DD Form 214 reflects no 
participation in combat operations.  Rather, it shows that 
the veteran's primary military occupational specialty was a 
yeoman and that he did not receive any commendations or 
medals typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation.  Moreover, information on the USS Enterprise from 
the Naval Historical Center does not indicate that, during 
the veteran's period of active service, servicemen with a 
rating of yeoman engaged in combat operations.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against any claim that the veteran participated 
in combat.  See Cohen, 10 Vet. App. at 145; VAOPGCPREC 12-99. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  Since the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1) was revised to read, in 
part, that corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources, the Court has held that the requirement in 38 C.F.R. 
§ 3.304(f) for "credible supporting evidence " means that 
the "appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, there is no evidence verifying most of the 
veteran's stressors, but there is sufficient information in 
the claims file to verify substantially three of the verified 
stressors.  With regard to the veteran's alleged beatings by 
an aviation boat chief, there is no documentation of record 
confirming that this occurred.  In a May 2001 letter, the 
veteran's mother indicates that she recalls the veteran 
speaking of a chief who slapped and kicked guys in the butt 
when they were working slowly, but there is no 
contemporaneous evidence to support her statement.  In any 
event, during VA treatment in 1995, the veteran reported 
that, prior to the visit, he had not told anyone about the 
beatings.  With regard to the veteran's alleged witnessing of 
a jet pilot being killed when he backed up into an aircraft's 
propellers, [redacted] [redacted] being sliced by a turnbuckle, and 
"[redacted]" crushing his foot in the gates of an elevator, 
there is no documentation of record confirming that these 
events occurred.  The veteran has submitted narrative 
histories of the USS Enterprise from January 1, 1965 to 
December 31, 1966, but these histories do not mention the 
alleged incidents.  The veteran has also submitted a document 
listing the individuals who served on the USS Enterprise and 
died during the aforementioned time period, but without 
additional information from the veteran, it is impossible to 
determine whether any of the listed individuals is the pilot 
who allegedly backed up into the propellers.  

With regard to the remaining stressors, there is 
documentation of record verifying, at least in part, that the 
events occurred.  With regard to the veteran's alleged 
transfer from the Captain's office, where he was serving as a 
yeoman striker, to the flight deck, the veteran has submitted 
the envelope of a letter sent to his parents from the USS 
Enterprise in December 1965 and copies of service medical 
records, which show that the veteran was serving in Division 
V-1.  He has also submitted letters from his mother and 
brother, a retired officer in the Army Reserve, confirming 
that he was transferred to the flight deck, where he 
witnessed injuries and deaths.  While the fact that the 
veteran served in Division V-1, a flight division, is 
insufficient to establish that he served on the flight deck 
(he may have served as a clerk for that division), the Board 
has no reason to doubt the credibility of the veteran's 
mother and his brother, who also served on behalf of his 
country.  Accordingly, the Board accepts their statements as 
evidence that the veteran served on the flight deck of the 
USS Enterprise.  With regard to the veteran's witnessing of 
the death of Mr. [redacted], his flight deck buddy, and the 
deaths of an A-3 tanker's crew, the narrative histories of 
the USS Enterprise verify that the deaths occurred.  
According to these histories, Mr. [redacted] died in the manner 
alleged by the veteran, in November 1965, after being blown 
off the flight deck by jet exhaust.  In addition, in April 
1966, a pilot and his crewmen were killed when an A-3B 
collapsed on takeoff and careened off the edge of the flight 
deck.  

There is no documentation of record confirming that, in April 
1966, a rescue effort was attempted in the manner alleged by 
the veteran or that the veteran was working on the flight 
death and witnessed the November 1965 and April 1966 
incidents when they occurred.  However, the Board believes 
that, being part of the crew of the USS Enterprise, such 
incidents would constitute stressors regardless of whether 
they were actually witnessed.  In fact, the recorder of the 
narrative histories pointed out this fact when he wrote, in 
reference to the April 1966 incident, that the event caused 
"sudden shock felt by all the crew."   

There is clearly credible supporting evidence of record that 
some of the claimed stressors occurred.  Therefore, the 
record satisfies the second element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. § 3.304.  The record 
also satisfies the third element of a PTSD claim under the 
former and revised criteria of 38 C.F.R. § 3.304, because, as 
explained below, it contains medical evidence linking the 
veteran's current PTSD symptoms to the verified in-service 
stressors.  

As previously indicated, from July 1995 to November 2000, the 
veteran was noted to have, or was diagnosed with, PTSD on 
eight occasions.  In July 1995, a VA psychologist rendered a 
less than definitive diagnosis of PTSD by concluding that the 
veteran may have had PTSD for many years.  Given that the 
opinion is speculative, the Board will not consider it in 
determining whether the veteran's PTSD and verified in-
service stressors are linked.  The Board also will not 
consider the November 1995 and December 1995 notations of the 
VA social worker and VA program coordinator, who indicated 
that the veteran had PTSD, or the May 1996 opinion of the VA 
physician who evaluated the veteran's back, hands and wrist.  
The first two individuals are not qualified to diagnose 
psychiatric disorders and the third individual based his 
diagnosis solely on a history provided by the veteran.  The 
November 2000 diagnosis is also unhelpful as it was not based 
on in-service stressors reported by the veteran.

The remaining three diagnoses support the veteran's claim as 
they were based, at least in part, on alleged in-service 
stressors that have since been verified.  In July 1995, a VA 
psychiatrist diagnosed PTSD based partially on the veteran's 
report of his experiences on the flight deck, recounted while 
weeping.  In November 1995, when the veteran was discharged 
from a stress stabilization program, a VA psychiatrist 
diagnosed PTSD with depression and panic attacks based 
partially on the veteran's report of the death of his 
shipmate, who fell over the side and whose body was not 
recovered.  Finally, in April 1997, Dr. Mutty, a private 
psychiatrist, diagnosed PTSD with a depressive component 
based partially on the veteran's report of Mr. [redacted]'s 
death and the crash of the A-3 tanker, which resulted in the 
crew's deaths.  These diagnoses clearly link the veteran's 
PTSD symptoms, in part, to verified in-service stressors.  

When, after consideration of all of the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the veteran shall be given the 
benefit of the doubt in resolving his claim.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  In a case in which the 
evidence supports the claim, it must be granted.  In a case 
in which the preponderance of the evidence is against the 
claim, it must be denied.  In this case, after a thorough 
review of the record, the Board does not find that the 
evidence fully supports each element of the veteran's claim; 
however, it is unable to find that the preponderance of the 
evidence is against the veteran's claim.  In view of this, 
the Board resolves reasonable doubt in the veteran's favor 
and concludes that service connection should be granted.  The 
veteran has submitted medical evidence diagnosing PTSD, 
credible supporting evidence substantially verifying that 
three of the alleged in-service stressors actually occurred, 
and medical evidence linking PTSD to two of the verified in-
service stressors.  Accordingly, the veteran is entitled to 
service connection for PTSD. 



ORDER

Service connection for PTSD is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

